The opinion of the Court was delivered by
Kennedy, J.
The only question raised in this case is whether ujider the deed from Mary de Brahm to Hannah Speakman and John Hart and Lydia his wife, Hannah Speakman took an undivided moiety of the estate thereby conveyed or only an undivided third part thereof; or, in other words, whether John Hart and Lydia his wife did not each take an equal undivided third part of the same as tenants in common, or only an undivided moiety of the whole, to be held by them jointly as tenants in common with Hannah Speakman. Had the estate been granted to them to be held as joint tenants and not as tenants in common, it would, according to all the authorities on the subject, be quite clear that Hart and his wife would only have taken an undivided moiety of the whole, and Hannah Speakman the remaining moiety. But it is contended that as the estate was granted to them to hold the same as tenants in common and not as joint tenants, each of the three, therefore, in order to carry into effect fully the meaning of the words of the habendum, must- be considered as having taken an equal undivided third part thereof. And in support of this Mr Preston in his first volume on estates, p. 132, has been cited, where he says “ in point of fact and agreeable to natural reason, free from artificial deductions, the husband and wife are distinct and individual persons; and accordingly where lands are granted to them as tenants in common, thereby treating them without any respect to their social union, they will hold by moieties, as other *322distinct and individual persons will do.” And Mr Preston, to sustain what he has thus said, refers to Co. Lit. 187 b., where Lord Coke says “if a man make a lease to A. and to baron and feme, viz: to A. for life, to the husband in tail and to the feme for years, in this case it is said that each of them hath a third in respect to the severalty of their estates.’ Then Mr Preston proceeds to say “ also when a grant is made to a husband and his wife and a third person as tenants in common, each of these three will have a distinct and separate interest in and tenancy of a third part.”
Now although it may well be in the case mentioned by Lord Coke, that the husband and wife would each take a third, as a separate and distinct estate is given to each of them severally in express terms, so that if they take at all consistently with the terms of the grant, it must be a several and not a joint interest; but in the case put by Mr. Preston, the same meaning does not necessarily apply; for to many purposes, if not generally, husband and wife are regarded as one person only in law; and as the case in its terms does not preclude this idea of unity, they may be considered as taking a joint interest in an undivided moiety of the whole, and as holding the same as tenants in common with the third person, who has and .holds the other moiety also as tenant in common. Hence, according to Littleton, sec. 291, if a joint estate be made of land to husband and wife and to a third person, the husband and wife have but a moiety in law, and. the third person the other moiety, because the husband and wife are but one person in law. Bracton saith, vir et uxor sunt quasi única persona, quia caro una et sanguis unus. Co. Lit. 187 b. “ And therefore,” says Judge Blackstone, in the 2d vol. of his commentaries, p. 182, “ if an estate in fee be given to a man and his wife, they are neither properly joint tenants nor tenants in common; for husband and wife being considered as one person in law, they cannot take the estate by moieties, but both are seised of the entirety per tout et non per my ; the consequence of which is, that neither the husband nor the wife can dispose of any part without the assent of the other, but the whole must remain to the survivor.” And in a case before Lord Keeper North, (Skinner 182), A. B. having three nieces, one of whom had a husband, bequeathed a legacy to the husband and wife and the other two equally; and held, that the husband and wife took one third only of the legacy, and that the remaining two nieces took each a third thereof; because, as the Lord Keeper said, the husband and wife took only as one person, according to the rule of the common law. So in Barker v. Harris, (15 Wend. 615), wherfdry a deed of settlement, the grant was to a husband and wife ami to six of their children, naming them, and to such other, &c., to hold as tenants in common, it was ruled, that the husband and wife took only as one person, notwithstanding the estate was granted to them to be held in common and not jointly.
*323It would therefore seem, according to the weight of authority and opinion too, that John Hart and Lydia his wife, took only a moiety of the estate conveyed by the deed from Mary de Brahm, and not each one third thereof, as contended by the counsel for the plaintiff. This construction also appears to be more consonant to the intention of the parties as indicated by the form of the expression used both in the premises and. the habendum of the deed for the purpose of describing or designating the grantees, which is as follows, viz: “Hannah Speakman of &c. and John Hart of &c., and Lydia his wife, of the other part;” thus naming and describing them in the same manner precisely as if it had been intended to make Hart and his wife take as one person only. Had it been intended to make them take as two distinct and individual persons, such intention would have been better and more clearly expressed by having omitted the conjunction “ and” inserted immediately before the name of Hart, after naming Hannah Speak-man. Then it would have read “ Hannah Speakman of, &c., John Hart of, &c., and Lydia his wife, &c.” But it is not necessary to say here that this change, had it been observed, would have been ^sufficient to have given to Hart and his wife, each one third of the estate, as language showing such design beyond all question or doubt, could have been employed, had- the parties so intended it. It is enough ito say that the language of the deed does not show it clearly, and hence we are of .opinion that Hart and his wife took only a moiety of the estate conveyed, and that Hannah Speakman took the other moiety-thereof.
Judgment affirmed.